Citation Nr: 1536492	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD), status post coronary artery bypass graft (CABG) and stenting (claimed as ischemic heart disease).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1948 to March 1952 and again from March 1953 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for the Veteran's service-connected CAD, status post CABG and stenting (claimed as ischemic heart disease).  The Veteran disagreed with the 10 percent rating and the current appeal ensued.  

In December 2014, the Veteran, who had been scheduled for a Travel Board hearing, withdrew his hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that his ischemic heart disease is more severe than currently rated.  He complains of a decrease in his stamina, fatigue, and weakness.  This is a worsening, he claims, since service connection was granted.  

 A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his ischemic heart disease disability since his last VA examination, in 2010, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, to include his medical records from his cardiologist, M.T.A., MD, that may have come into existence since the time the claims file was last updated by the RO.  
 
2.  Following completion of the above, schedule an appropriate VA cardiovascular examination to determine the current severity of the Veteran's service-connected ischemic heart disease.  The VBMS file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated studies, to include a diagnostic exercise test, should also be performed, and the examiner should review the results of any studies prior to completing the report.  
 
3.  After completion of the above actions, the claim for an increased rating for CAD, status post CABG and stenting (claimed as ischemic heart disease), should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

